DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
9. The semiconductor device structure of claim 1; 					wherein the upper surface of the bond pad comprises a peripheral region having a first height over an upper surface of the semiconductor substrate and a central region having a second height over the upper surface of the semiconductor substrate, the first height being greater than the second height; and 						wherein the base portion of the bump structure meets the upper portion of the bump structure at a third height, the third height being less than the first height and greater than the second height.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pgs. 7-12, filed 07/22/2021, with respect to claims 1-17 have been fully considered and are persuasive.  The rejection of claims 1-17 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not anticipate or make obvious the device of claim 1, including each of the limitations and specifically wherein the base portion and the upper portion are a single conductive structure and comprise a same conductive material, for the same reasons as mentioned on pgs. 7-8 of Applicant remarks filed on 07/22/2021.
The prior art of record does not anticipate or make obvious the device of claim 10, including each of the limitations and specifically a buffer layer disposed between the etch stop layer and the bond pad, wherein the bond pad continuously extends along and cups an underside of the buffer layer, wherein the buffer layer comprises a conductive material, for the same reasons as mentioned on pgs. 10-11 of Applicant remarks filed on 07/22/2021.
The prior art of record does not anticipate or make obvious the method of claim 18, including each of the limitations and specifically wherein a portion of the buffer layer overlies the upper surface of the bond pad after the dry etch process; performing a wet etch process on the buffer layer, the wet etch process removes the portion of the buffer layer overlying the upper surface of the bond pad, wherein the wet etch process expands the bump structure opening and exposes the upper surface of the bond pad, for the same reasons as mentioned for claim 18 in the previous office action mailed on 02/23/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.						If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        

/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        8/16/21